DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.

Allowable Subject Matter
Claims 1-8 and 11-15 are allowed. 

Response to Arguments
The 112 rejections previously set forth have been withdrawn in light of Applicant’s amendments to the claims and to the additional amendments made to Claim 11 as follows. Applicant’s arguments, filed 11/18/2021, with respect to the prior art rejection of the pending claims have been fully considered and are persuasive.  Therefore, the prior art rejections have been withdrawn. No rejections remain on the record.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Frances Maguire on 12/21/21.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 11: line 2, after “within the range of 15-45°C” deleted “, such as 15-40°C, such as 25-35°C”.
The following additional amendment was not previously authorized by Applicant’s representative, however, the Examiner also amended the claims to address the following informal matter in the preamble of the dependent claims. Applicant’s representative can reach out to the Examiner with any concerns about the following amendments.
In Claims 2-8 and 11-15, line 1, deleted “A process” and substituted therefor - - The process - - .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner carefully considered Applicant’s arguments regarding the prior art rejection and has been persuaded. Therefore, the prior art rejections have been withdrawn. As discussed by Applicant, the prior art of Kou that was applied previously, teaches a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791